DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/IL019/050071, filed 01/17/2019, claiming priority to US Provisional Application 62/618,649, filed 01/18/2018.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 30-41, and of the species of the locus of SEQ ID NO: 6, in the reply filed on 01/14/2022 is acknowledged.
Claims 42-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claims 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claim interpretation
Regarding the reference to “step (a)” in claim 33 and “step (b)” in clam 34, it is noted that these recitations are interpreted as referring back to (a) and (b) of claim 30, respectively (i.e., the use of the term “step” does not render the claims indefinite, as the meaning of the claim language is sufficiently clear).  

Claim objections
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (as directed to the elected species) and any intervening claims, as the prior art does not teach or suggest the use of a control locus of SEQ ID NO: 7 in combination with a target restriction locus of SEQ ID NO: 6 in a method as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is indefinite over the use of the relative term “mostly”, specifically in the recitations of the language “mostly methylated” and “mostly unmethylated”.  The term “mostly” (or “mostly” (un)methylated) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 38 is also indefinite over the recitation of the term “adequate amplification”.  While it is noted that the specification states that this term refers to “fluorescence level 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Particularly, claim 40, from which claim 41 depends, requires “determining that lung cancer is present in the human subject”; however, claim 41 recites, e.g., “identifying whether lung cancer is present....by carrying out the method of claim 40”, followed by a step of “carrying out a definitive diagnosis....”.  Given that claim 40 requires determining “that lung cancer is present”, claim 41 – which merely requires “identifying whether” lung cancer is present – does not properly depend from claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-35 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al (US 8,399,193 [19 March 2013]; cited herein) in view of Ellinger et al (Journal of Urology 182:324-329 [July 2009]; cited herein).
It is reiterated that the species under consideration is a restriction locus located in instant SEQ ID NO: 6.
Pfeifer et al disclose methods of diagnosing lung cancer that rely on detection of aberrant DNA methylation (see entire reference).  Embodiments taught by Pfeifer et al include methods comprising detection of DNA hypermethylation (relative to non-cancerous DNA) at one or more of several markers set forth in their Table 2 as an indicator of lung cancer (specifically squamous cell carcinoma); among the markers taught by Pfeifer et al is their SEQ ID NO: 38, which contains instant SEQ ID NO: 6, as illustrated below (see the Description of the invention at col 5, line 45-col 10, line 53; Example 2, including Table 2; and the reference to Table 2 at, e.g., col 7, lines 26-28, and lines 38-40; see col 6, lines 21-28 regarding hypermethylation compared to normal DNA):
	
Query Match             100.0%;  Score 73;  DB 25;  Length 3297;
  Best Local Similarity   100.0%;  
  Matches   73;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGCCGCGAGCGCGGCGCGATCAGTAGCGCCCACTAACAGTTCGTTCTGCACGGCGGAGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2944 AGGCCGCGAGCGCGGCGCGATCAGTAGCGCCCACTAACAGTTCGTTCTGCACGGCGGAGC 3003

Qy         61 GCGAGACCGCGGA 73
              |||||||||||||
Db       3004 GCGAGACCGCGGA 3016


While Pfeifer et al disclose the sequence of SEQ ID NO: 6 as a hypermethylated target biomarker for use in lung cancer detection, and teach the use of various techniques employing digestion with methylation-sensitive restriction endonucleases in performing such detection (which would have suggested to one of ordinary skill in the art the use of any such technique in detection of the targets disclosed by Pfeifer et al in a subject suspected of having lung cancer), Pfeifer et al do not disclose methods including the specific steps of claim 30, in which amplification of a target sequence and control sequence are performed, the signal intensity of amplification products is determined, and a ratio of these signal intensities calculated to measure a methylation ratio (see (b)-(d) of claim 30).
Ellinger et al disclose methods for detecting hypermethylation of cell-free circulating cancer DNA that is present in association with testicular cancer (see entire reference).  The method taught by Ellinger et al comprises steps of digestion of cell-free DNA with methylation restriction enzymes including HinP1I (i.e., a preferred enzyme of 
In view of the teachings of Ellinger et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have substituted the technique of Ellinger et al for any of the techniques taught by Pfeifer et al aimed at detecting hypermethylation within Pfeifer et al’s SEQ ID NO: 38, and thereby to have performed a method meeting the requirements of the claims.  An ordinary artisan would have been motivated to have made such a modification for the benefit of achieving detection of hypermethylation, particularly when using a sample including only a small amount of input DNA, such as serum or plasma, for the benefit of making more efficient use of the available DNA in the sample (i.e., avoiding the loss of 90% of DNA referenced by Ellinger et al).
With further regard to dependent claim 31, it is noted that Pfeifer et al disclose the use of any bodily fluid sample including blood and serum, and that Ellinger et al exemplify the use of their method with serum; an ordinary artisan would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634